Company at a Glance Tortoise Power and Energy Infrastructure Fund, Inc. (NYSE: TPZ) invests in a portfolio of fixed income and equity securities issued by power and energy infrastructure companies. The Fund’s goal is to provide stockholders a high level of current income, with a secondary objective of capital appreciation. The Fund seeks to invest in a portfolio of companies that provide stable and defensive characteristics throughout economic cycles. Infrastructure Asset Class Increasingly, institutions have allocated a portion of their investment portfolio to infrastructure due to its desirable investment characteristics, which include: Long-term stable asset class with low historical volatility Attractive risk-adjusted returns Investment diversification through low historical correlation with other asset classes A potential inflation hedge through equity investments For Investors Seeking A fund which invests in the historically stable and defensive power and energy infrastructure sectors Monthly distributions Fund invested in fixed income securities with low volatility and more safety as well as MLPs for growth One Form 1099 per stockholder at the end of the year, thus avoiding multiple K-1s and multiple state filings related to individual MLP partnership investments Power and Energy Infrastructure Operations At the heart of the infrastructure asset class is power and energy infrastructure, illustrated in the box below: Power Infrastructure — The ownership and operation of asset systems that provide electric power generation (including renewable energy), transmission and distribution. Energy Infrastructure — The ownership and operation of a network of pipeline assets to transport, store, gather, and/or process crude oil, refined petroleum products, natural gas or natural gas liquids (including renewable energy). March 31, 2011 DearFellow Stockholders, Against a backdrop of geopolitical uncertainty and commodity price volatility, power and energy infrastructure companies continued to demonstrate solid fundamentals during our first fiscal quarter ended Feb. 28, 2011. Power and Energy Infrastructure Sector Review and Outlook The TPZ Benchmark Index* (comprised of a blend of debt and equity securities issued by power and energy infrastructure companies) had a total return of 2.3 percent during our first fiscal quarter, driven primarily by distribution growth in energy infrastructure equities. During the same period, the Barclays US Aggregate Bond Index had a total return of negative 0.7 percent, as bond valuations decreased in a slightly higher interest rate environment, and the broader equity market represented by the S&P 500 had a total return of 13.0 percent, as a result of positive leading economic indicators driving confidence. Economic activity drove higher electricity demand in the power infrastructure sector and greater demand for energy commodities. Additionally, demand for the ample, domestic supply of natural gas continues to increase as power companies switch to low-cost cleaner burning fuels. We expect growth capital in fiscal 2011 to be consistent with recent levels of investment and to focus on electric power transmission, cleaner power generation, and oil and gas shale development. While TPZ has a significant amount of fixed income holdings, its ability to invest a significant portion of its assets in equities provides a partial inflation hedge. Additionally, the regulated nature of the underlying assets should continue to position energy infrastructure companies well in a higher inflationary environment. The Federal Energy Regulatory Commission (FERC) recently increased the inflation escalator associated with the tariff pricing of petroleum pipelines to the Producer Price Index plus 2.65 percent (previously 1.30 percent), which will commence for the five year period beginning July 1, 2011. Fund Performance Review and Outlook Our total assets increased from $204.1 million on Nov. 30, 2010 to $212.3 million on Feb. 28, 2011, resulting primarily from market appreciation of our investments. Our total return based on market value (including the reinvestment of distributions) for the first fiscal quarter of 2011 was 9.5 percent, as compared to 4.7 percent for the prior fiscal quarter ended Nov. 30, 2010 and 7.3 percent for the first fiscal quarter of 2010. During the fiscal quarter, we paid monthly distributions of $0.125 per share ($1.50 annualized). This represented an annualized yield of 6.0 percent based on the closing fiscal quarter price of $24.86. Our payout ratio of distributions to distributable cash flow (DCF) for the fiscal quarter was 99.1 percent. We ended our fiscal quarter with leverage at 15.2 percent of total assets, well below our long-term target of 20 percent. We continue to seek to emphasize quality and DCF sustainability through a conservative leverage policy. Through the utilization of interest rate swaps, we have essentially fixed the rate on approximately 83.6 percent of our leverage, which has a weighted average maturity of 2.5 years and a weighted average cost of 3.49 percent as of fiscal quarter end. Additional information about our financial performance is available in the Key Financial Data and Management’s Discussion of this report. Conclusion Thank you for your investment and please plan to join us for our annual stockholders’ meeting on May 20, 2011 at 10 a.m. central time at our offices located at 11550 Ash St., Suite 300, in Leawood, Kan. If you are unable to attend the meeting, you can join us via our Web site at www.tortoiseadvisors.com. Sincerely, The Managing Directors Tortoise Capital Advisors, L.L.C.
